            Case 3:19-cv-00259-DCG Document 47 Filed 04/09/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

WILLIAM APODACA-FISK                               §
                                                   §
                                                   §
                                                   §
VS.                                                §             CASE NO. 3:19-CV-259-DCG
                                                   §
GREG ALLEN ET AL                                   §


     PLAINTIFF’S OPPOSED RULE 60(b) MOTION FOR RELIEF FROM JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Plaintiff William Apodaca-Fisk (“Plaintiff”), who files this, his Rule 60(b)

Motion for Relief from Judgment, and would respectfully show unto the Court as follows:

1.      In late December of 2020, undersigned counsel was contacted by Millie Thompson, former

counsel for Plaintiff William Apodaca-Fisk, requesting that he take over as lead counsel in this

lawsuit for Plaintiff because Ms. Thompson had been elected to to serve as a state judge and thus

could no longer remain on as lead counsel for Plaintiff.

2.         At that time, undersigned counsel believed he was already admitted to practice and in good

standing in the Western District of Texas. Mr. Connolly is admitted in all three other Federal

Districts in Texas and had been admitted to appear pro hac vice on another case in the Western

District of Texas – Austin Division in 2018.

3.      In January of 2021, undersigned counsel was advised that he was not currently admitted to

practice in the the Western District and would need to apply to be admitted pro hac vice for this

lawsuit.

4.      In applying to be admitted pro hac vice, undersigned counsel was under the mistaken belief
         Case 3:19-cv-00259-DCG Document 47 Filed 04/09/21 Page 2 of 5




that he had to simultaneously file to be fully admitted to the Western District on the date he filed

his Motion to Appear Pro Hac Vice. Paragraph 9 of the Application to be Admitted Pro Hac Vice

states “Applicant will file an Application for Admission to Practice before the United States

District Court for the Western District of Texas, if so requested; or Applicant has co-counsel in

this case who is admitted to practice before the United States District Court for the Western District

of Texas.” [emphasis added].

5.     Undersigned counsel misread the aforementioned statement with respect to the “if so

requested”. Thus, undersigned counsel mistakenly believed he had to apply to be admitted to

appear pro hac vice contemporaneously with his Application to be Admitted to the Western

District of Texas.

6.     The Application to be Admitted to the Western District of Texas requires two reference

letters from attorneys admitted in the district. Moreover, said letters cannot be copies – only

originals with pen signatures are accepted. It took approximately two weeks for undersigned

counsel to obtain the reference letters.

7.     Thereafter, on January 29, 2021, undersigned counsel mailed to the Clerk his Application

to be Admitted to the Western District of Texas, along with his Application to be Admitted Pro

Hac Vice for this case.

8.     On February 2, 2021, the Court Granted undersigned counsel’s Motion to Appear Pro Hac

Vice. Undersigned counsel received notice of the Court’s Order (Document Number 42) at his

current and correct email address of kjc@connollylaw.com.

9.     That same day, undersigned counsel also received the parties’ Joint Motion to Extend

Scheduling Order Deadlines (Document No. 43) at his current and correct email address of

kjc@connollylaw.com.



                                                  2
         Case 3:19-cv-00259-DCG Document 47 Filed 04/09/21 Page 3 of 5




10.    However, at some time between February 2, 2021 and February 5, 2021, undersigned

counsel’s email address for service in this case reverted from his current and correct email address

(kjc@connollylaw.com) to an old email address (kjc@dc-lawgroup.com) from a prior law firm

undersigned counsel left approximately two (2) years ago. Undersigned counsel cannot explain

why this change of service email addresses occurred from his current and correct email address to

the prior and no longer valid email address.

11.    Accordingly, undersigned counsel did not receive the Court’s February 5, 2021 Order to

Show Cause because it was mailed to the no longer valid email address. See Electronic Service of

Document No. 44, attached hereto as Exhibit “A.”

12.    Likewise, undersigned counsel did not receive Document No. 45, nor did undersigned

counsel receive Document No. 46, which was the Court’s February 22, 2021 Final Judgment

Dismissing Without Prejudice this Case. See Electronic Service of Document No. 45, attached

hereto as Exhibit “B” and Electronic Service of Document No. 46, attached hereto as Exhibit “C.”

13.    Undersigned counsel only became aware of this case’s dismissal when he attempted to file

an amended petition just prior to the deadline to file amendments to pleadings in March 2021.

14.    Undersigned counsel’s failure to receive notice of the Court’s February 5, 2021 Order to

Show Cause was the result of mistake, inadvertence, surprise, or excusable neglect – namely that

the email address for service was changed from his current and valid email address to an old and

no longer valid email address.

15.    This Motion is filed within a reasonable time, and within the one-year limitation set forth

in Rule 60(c)(1) of the Federal Rules of Civil Procedure.

16.    Undersigned counsel sincerely apologizes to the Court, the Court’s staff, and counsel for

Defendants in this matter for said mistake, inadvertence, surprise, or excuseable neglect.



                                                 3
         Case 3:19-cv-00259-DCG Document 47 Filed 04/09/21 Page 4 of 5




                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff William Apodaco-Fisk prays

that the Court GRANT this Rule 60(b) Motion for Relief from Judgment, the Court Vacate its

February 16, 2021 Final Judgment Dismissing Without Prejudice this Case, the Court reinstate this

case on the Court’s Docket and allow Plaintiff seven (7) days leave (from the date the Court rules

on this Motion) to amend Plaintiff’s Petition and to file a responsive brief in compliance with the

Court’s December 21, 2020 Order, the Court direct the Court Clerk to issue a new Docket Control

Order, and such other and further relief to which Plaintiff may be entitled at law or in equity.


                                              Respectfully submitted,

                                              THE CONNOLLY LAW FIRM PLLC

                                                      /s/ Kevin J. Connolly
                                              By:

                                              Kevin J. Connolly
                                              Texas Bar No. 24059603
                                              2525 North Loop West, Suite 250
                                              Houston, Texas 77008
                                              Tel. (832) 767-3568
                                              Fax. (866) 719-2436
                                              Email: kjc@connollylaw.com

                                              ATTORNEYS FOR PLAINTIFF




                                                 4
         Case 3:19-cv-00259-DCG Document 47 Filed 04/09/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served in compliance
with the Federal Rules of Civil Procedure on this, the 9th day of April 2021.

                                              /s/Kevin J. Connolly
                                             __________________________________
                                           KEVIN J. CONNOLLY


                              CERTIFICATE OF CONFERENCE

       Undersigned counsel hereby certifies that he conferred with Evan Reed and Jeep Darnell in late March
2021 regarding the filing of this Motion and the relief sought herein, and that both Evan Reed and Jeep Darnell
are opposed to this Motion and the relief sought herein.

                                              /s/Kevin J. Connolly
                                             __________________________________
                                           KEVIN J. CONNOLLY




                                                  5
